                     Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 1 of 8
AO 98 (Rev. 12/11) Appearance Bond
                                                                                                                    OR\G\NAL
                                          UNITED STATES DISTRICT Co
                                                                     forthe
                                                     Southern     District of New York                       N'..:'/ O2 Z018
                    United States of America                             )
                                     v.                                  )
                                                                         )
                                                                         )                             18 MAG 8861
       NATALIE MAYFLOWER SOURS EDWARDS
                              Defendant                                  )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,        NATALIE MAYFLOWER SOURS EDWARDS                         (defendant}, agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( [gl ) to appear for court proceedings;
            ( [gl ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( [gl ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
( [gl ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$                100,000.00

( D ) (3)      This is a secured bond of$                                              , secured by:

         (D )     (a) $                                , in cash deposited with the court.

         (D )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         ( D ) (c)     a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identi.fY the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited ifthe defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                     Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 2 of 8
                                                                                                                           Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( 1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant - and each surety- declare under penalty of perjury that:
          ( 1)    all owners of the property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
          while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant - and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


Date: November 2, 2018




                                                                              Surety/property owner - signature and date




                                                                              Surety/property owner - signature and date




                 Surety/property owner - printed name                         Surety/property owner - signature and date




Date: November 2, 2018


Approved.

Date:    November 2, 2018
                                                                               A USA DANIEL RICHENTHAL signature
                      Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 3 of 8

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                         Page I of _ _ _ _ Pages



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America                               )
                               v.                                          )
                                                                           )        Case No.       18 MAG 8861
NATALIE MAYFLOWER SOURS EDWARDS                                            )
                               Defendant                                   )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                           Place




       on
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                           Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 4 of 8

AO 1998 (Rev. 12/11) Additional Conditions of Release                                                                              Page     of      Pages

                                                 ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)    (6) The defendant is placed in the custody of:
            Person or organization
            Address (only if above is an organi=ation)
            City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately ifthe defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                       Signed:. _ _ _ _ _ __
                                                                                                   Custodian                                     Date
( [gl ) (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the      PRE-TRIAL SUPERVISION AS DIRECTED ,
                     telephone number                              , no later than
       (x )   (b)    continue or actively seek employment.
       cD l (cl      continue or start an education program.
       ([gl) (d)     surrender any passport to:        PRE-TRIAL SERVICES
       ([gl) (e)     not obtain a passport or other international travel document.
       ( [gl ) (f)   abide by the following restrictions on personal association, residence, or travel:
                     SDNY & EDNY AND EXTENDED TO INCLUDE THE EDYA, DC, AND POINTS BET~EEN FOR THIS CASE
       (D )   (g)    avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including:

       (D )    (h) get medical or psychiatric treatment:

       (D )    (i) return to custody each                  at
                                                                ----
                                                                         o'clock after being released at _____ o'clock for employment, schooling,
                   or the following purposes:

       (D )    U) maintain residence at a hal:fWay house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
       ( X ) (k) not possess a firearm, destructive device, or other weapon.
       ( D ) (I) not use alcohol ( D ) at all ( D ) excessively.
       ( [gl ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
       ( X ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                   accuracy of prohibited substance screening or testing.
       ( [gl ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
             ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                   ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from _______ to _______ , or ( D ) as
                                directed by the pretrial services office or supervising officer; or
                   ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                   ( D ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court.
       ( D) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                   requirements and instructions provided.
                   (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                          supervising officer.
       (D )    (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
            Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 5 of 8


                           ADDITIONAL CONDITIONS OF RELEASE
( [8J ) (s) $100,000.00 PRB; CO-SIGNED BY 2 FRP'S TRAVEL LIMITS INCLUDE THE SDNY & EDNY AND
        EXTENDED TO INCLUDE THE EDV A, DC, AND POINTS BETWEEN FOR THIS CASE; SURRENDER OF
        TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; PRE-TRIAL SUPERVISION AS DIRECTED;
        DEFENDANT IS TO CONTINUE OR SEEK EMPLOYMENT; DEFENDANT IS TO BE RELEASED UPON
        OWN SIGNATURE; DEFENDANT IS PROHIBITED FROM ACCESSING, INCLUDING ELECTRONICALLY,
        ANY FINCEN PROPERTY OR DATABASE WITHOUT EXPRESS PERMISSION OF THE DIRECTOR OF
        FINCEN OR HIS DESIGNEE, AND PRETRIAL; DEFENDANT MAY NOT HA VE CONT ACT WITH ANY
        WITNESS, INCLUDING CCI OR REPORTER 1, EXCEPT IN THE PRESENCE OF COUNSEL; DEFENDANT
        MAY NOT POSSESS ANY FIREARMS. THIS PROHIBITION DOES NOT PROHIT FIREARMS TO BE
        STORED IN A SAFE WHERE THE DEFENDANT MAY RESIDE, SO AS LONG AS SHE DOES NOT HA VE
        ACCESS TO THE SAFE; DEFENDANT MAY NOT CONSUME CONTROLLED SUBSTANCES WITHOUT A
        VALID PRESCRIPTION.      -------------                  ------------------


       -----------
                        Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 6 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                                  Page      of          Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:               NATALIE MAYFLOWER SOURS EDWARDS                                    18 MAG 8861 1112118
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.


DEFENDANT RELEASED

                                                         ~<in~J
                                                      Defendant NATALIE
                                                                                ~--
                                                            MAY OWER SOURS EDWARDS                                            Signature



                                                                                         City and State



                                             Directions to the United States Marshal

(D)      The defendant is ORDERED released after processing.
( D)     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:
                                                                                  Judicial Officer's Signature



                                                                                     Printed name and title
                        Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                      Page           of _ _ _ Pages

                    DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                         TheEn:nx
                                                                                        ·"anhattan
                                                                                        lt'eskheste..-
                                                                                         licckland
                                                                                          ()utdleu
                                                                                          Ur-arnte
                                                                                          Jlutnam
                                                                                          SulliYan

                                                                                 Eastern IJistrict cf~'"     ~c..-k


                                                                                   En:dd,.n tr:imts Ccun1")
                                                                                  (iueens {Ciueens Ccunb}
                                                                               Staten ISiand {l<IUllTK:ml UUDIYJ
                                                                                 Lcrnt bland {~U Ji: Suffdk}
                     Case 1:18-mj-08861-UA Document 8 Filed 11/02/18 Page 8 of 8
                                                                                                                   OR\G\NAL
DOCKET No. -=-1=8=M=a=gc...::8c.::.8-=-61=---------            DEFENDANT Natalie Mayflower Sours Edwards


AUSA Daniel Richenthal                                         DEF.'S COUNSEL _,,_,M""a"""r""'"c..._A,,....g_,_,n""'ifi,...,11'"""0~~~~-----­
                                                               lll RETAINED D FEDERAL DEFENDERS D CJA D PRESENTMENT ONLY
0 ________ INTERPRETER NEEDED
                                                                            0   DEFENDANT WAIVES PRETRIAL REPORT

Ill Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                 DATE OF ARREST 10/16/18                           DvoL. suRR.
                                                                    TIME OF ARREST - - - - - -                        DoNWRJT
D Other:    --------------~
                                                                    TIME OF PRESENTMENT =2~:3~0_ _


                                                      BAIL DISPOSITION
                                                                                           0 SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREJUDICE          0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
Ill AGREED CONDITIONS OF RELEASE     ---------
Ill DEF. RELEASED ON OWN RECOGNIZANCE
Ill $ 100 000      PRB Ill 2    FRP
0 SECURED BY$                CASH/PROPERTY:                   ---------------------~
Ill TRAVEL RESTRICTED TO SDNY/EDNY/ED Virginia. DC. SDNY (for this case) and points in between.
0 TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
Ill SURRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS)
0   PRETRIAL SUPERVISION: 0 REGULAR 0 STRICT Ill AS DIRECTED BY PRETRIAL SERVICES
0   DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0   DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0   HOME INCARCERATION      0 HOME DETENTION 0 CURFEW 0 ELECTRONIC MONITORING 0 GPS
0   DEF. TOP AY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

Ill DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
Ill DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: - - - - - - - - - -
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ;REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

--Defendant is prohibited from accessing, including electronically, any FinCEN property or database without the express
permission of the Director ofFinCEN or his designee, and Pretrial.
-- Defendant may not have contact with any witnesses, including "CCl" or "Reporter 1," except in the presence of
counsel.
--Defendant may not possess any firearms. This prohibition does not prohibit firearms to be stored in a safe where the
defendant may reside, so long as she does not have access to the safe.
--Defendant may not consume controlled substances without a valid prescription.

0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE D.J. ON
0 DEF. WAIVES INDICTMENT                                                               ------
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
D IDENTITY HEARING WAIVED                                     D DEFENDANT TO BE REMOVED
D PRELIMINARY HEARING IN SDNY WAIVED                          D CONTROL DATE FOR REMOVAL: - - - - - -

PRELIMINARY HEARING DATE: 12/3/2018                           Ill ON DEFENDANT'S CONSENT

DATE: 11/2/2018

WHITE (original)- COURT FILE   PINK- U.S. ATTORNEY'S OFFICE
Rev'd 2016
